Citation Nr: 1603129	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for gout. 

2.  Entitlement to service connection for colorectal cancer.

3.  Entitlement to service connection for calculi of the kidney.

4.  Entitlement to service connection for a right kidney cyst.

5.  Entitlement to service connection for calculi of the bladder.

6.  Entitlement to service connection for calculi of the gall bladder.

7.  Entitlement to service connection for arthritis.



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to July 1987 and his service included service in the Republic of Vietnam from April 1969 to November 1970 as well as the award of the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, January 2010, and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  In June 2011, the Board remanded the claims of service connection for gout and colorectal cancer for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in June 2011 the Board remanded the claim of service connection for gout to attempt to obtain and associate with the claims file the Veteran's treatment records from the TruCare Medical Clinic because he had provided VA with authorizations to request these records in January and February 2010.  Specifically, the AOJ was directed to "[c]ontact the Veteran and request a properly completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any treatment records at TruCare Medical Clinic ..."  However, while the appeal was in remand status the AOJ never specifically requested a new authorization from the Veteran, attempted to obtain these records using the older authorization he had provided, or otherwise associated these records with the claims file.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).  Therefore, the Board finds that another remand to undertake this development is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

As to the claims of service connection for calculi of the kidney and a right kidney cyst, the Board finds that a remand is required because while the Veteran was provided a VA examination in September 2013 that examiner failed to provide opinions as to the origins or etiology of his kidney disorders.  Therefore, the Board finds that a remand to obtain these needed medical opinions is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In this regard, given the Veteran's claims that his kidney disabilities are related to his service-connected diabetes mellitus and/or hypertensive cardiovascular disease, the post-remand VA examiner's medical opinions must address the causation theory of direct service connection as well as both the causation and aggravation theories of secondary service connection because a decision by the Board in which all three prongs are not specifically addressed will not survive judicial scrutiny.

As to the claims of service connection for gout, calculi of the bladder, forcalculi of the gall bladder, and arthritis, the Veteran likewise claims these disabilities are related to his service-connected diabetes mellitus and/or hypertensive cardiovascular disease and/or military service.  However, the record does not show that he was provided VA examinations to obtain needed medical opinions as to the origins of these disabilities.  Therefore, the Board finds that a remand is required to obtain these needed medical opinions.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

While the appeal is in remand status, the AOJ should give the Veteran an opportunity to support his claims with credible lay statements as well as obtain and associate with the claims file any other outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey.

As to the claim of service connection for arthritis, given the above development the Board also finds that a remand is required to provide the Veteran a VA examination to obtain a needed medical opinion as to the relationship, if any, between his arthritis and his service-connected diabetes mellitus and/or hypertensive cardiovascular disease as well as to service.  See 38 U.S.C.A. § 5103A(d); McLendon; Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to all the issues on appeal the VA examiners when providing the requested opinions regarding the origins or etiology of the Veteran's disabilities should consider, among other things, his claims regarding his disabilities being due to asbestos exposure during the over 20 years he spent serving on Naval ships and in Naval facilities as well as his claims that they are due to herbicide exposure, which exposure is conceded, due to his documented service in the Republic of Vietnam.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Contact the Veteran and specifically request that he provide VA with a new authorization to obtain his records from the TruCare Medical Clinic.  The request for the new authorization must notify the Veteran that VA will adjudicate his claims without these records if he does not provide the new authorization.  The Veteran should be provided an appropriate amount of time to submit the new authorization.  

If a new authorization is received, the AOJ should attempt to obtain and associate his records from the TruCare Medical Clinic with the claims file.  

If a new authorization is not obtained from the Veteran or no records are obtained from the TruCare Medical Clinic, the Veteran should be notified of this fact and invited to obtain them on his own.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any other outstanding private treatment records.  

3.  Associate with the claims file all of the Veteran's post-November 2014 VA treatment records from Mare Island.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with gout, colorectal cancer, calculi of the kidney, a right kidney cyst, calculi of the bladder, forcalculi of the gall bladder, and/or arthritis and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an examination to determine the origins of his gout.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(b)  Is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected diabetes mellitus and/or hypertensive cardiovascular disease?  

In providing the requested opinions regarding the origins of his gout, the examiner should comment on the Veteran's claims regarding his disability being due to asbestos exposure during the over 20 years he spent serving on Naval ships and in Naval facilities as well as his claims that it is due to herbicide exposure, which exposure is conceded, due to his documented service in the Republic of Vietnam.

In providing the requested opinions regarding the origins of his gout, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions regarding the origins of his gout, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an examination to determine the origins of his colorectal cancer.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(b)  Is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(c)  Is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected diabetes mellitus and/or hypertensive cardiovascular disease?  

In providing the requested opinions regarding the origins of his colorectal cancer, the examiner should comment on the Veteran's claims regarding his disability being due to asbestos exposure during the over 20 years he spent serving on Naval ships and in Naval facilities as well as his claims that it is due to herbicide exposure, which exposure is conceded, due to his documented service in the Republic of Vietnam.

In providing the requested opinions regarding the origins of his colorectal cancer, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions regarding the origins of his colorectal cancer, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for an examination to determine the origins of his calculi of the kidney, right kidney cyst, calculi of the bladder, and forcalculi of the gall bladder.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that calculi of the kidney, a right kidney cyst, calculi of the bladder, and/or forcalculi of the gall bladder is related to or had its onset in service and/or has continued since that time?  

(b)  Is it at least as likely as not that calculi of the kidney, a right kidney cyst, calculi of the bladder, and/or forcalculi of the gall bladder was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected diabetes mellitus and/or hypertensive cardiovascular disease?  

In providing the requested opinions regarding the origins of his calculi of the kidney, right kidney cyst, calculi of the bladder, and forcalculi of the gall bladder the examiner should comment on the Veteran's claims regarding his disabilities being due to asbestos exposure during the over 20 years he spent serving on Naval ships and in Naval facilities as well as his claims that they are due to herbicide exposure, which exposure is conceded, due to his documented service in the Republic of Vietnam.

In providing the requested opinions regarding the origins of his calculi of the kidney, right kidney cyst, calculi of the bladder, and forcalculi of the gall bladder the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions regarding the origins of his calculi of the kidney, right kidney cyst, calculi of the bladder, and forcalculi of the gall bladder, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Schedule the Veteran for an examination to determine the origins of his arthritis.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(b)  Is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(c)  Is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected diabetes mellitus and/or hypertensive cardiovascular disease?  

In providing the requested opinions regarding the origins of his arthritis, the examiner should comment on the Veteran's claims regarding his disability being due to asbestos exposure during the over 20 years he spent serving on Naval ships and in Naval facilities as well as his claims that it is due to herbicide exposure, which exposure is conceded, due to his documented service in the Republic of Vietnam.

In providing the requested opinions regarding the origins of his arthritis, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions regarding the origins of his arthritis, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9.  Then, after conducting any further development deemed warranted, adjudicate the claims of service connection for gout, colorectal cancer, calculi of the kidney, a right kidney cyst, calculi of the bladder, forcalculi of the gall bladder, and arthritis.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the May 2013 statement of the case (SOC) and SSOC as well as the December 2014 SOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

